Exhibit 10.1

 

NATURAL ENERGY LABORATORY OF HAWAII AUTHORITY

 

CYANOTECH CORPORATION
SUPPLEMENTAL AGREEMENT NO. 2
TO MODIFY SUBLEASE NO. K-4
DATED DECEMBER 29th, 1995

 

THIS SUPPLEMENTAL AGREEMENT NO. 2, made and entered into as of 9th day of March,
2012, but effective as of February 1st, 2012, by and between the NATURAL ENERGY
LABORATORY OF HAWAII AUTHORITY, STATE OF HAWAII, hereinafter referred to as
“Sublessor,” and CYANOTECH CORPORATION, a Nevada corporation, whose business and
post office address is 73-4460 Queen Kaahumanu Hwy, #102, Kailua-Kona, HI 96740,
hereinafter referred to as “Sublessee”;

 

W I T N E S S E T H:

 

WHEREAS, the Sublessee currently subleases from the Sublessor certain leased
land pursuant to SUBLEASE K-4 dated December 29, 1995 between the NATURAL ENERGY
LABORATORY OF HAWAII AUTHORITY, a body corporate and politic and an
instrumentality and agency of the State of Hawaii organized pursuant to Hawaii
Revised Statutes, Chapter 227D, as amended, hereinafter referred to as the
“Sublessor”, and whose business and post office address is 73-4460 Queen
Kaahumanu Hwy., #101, Kailua-Kona, Hawaii 96740 and CYANOTECH CORPORATION, a
Nevada corporation, covering 90.067 acres of land at Kalaoa 1st – 4th and Ooma
1st , North Kona, Island of Hawaii, County and State of Hawaii, dated
December 29, 1995 (“Primary Agreement”);

 

1

--------------------------------------------------------------------------------


 

WHEREAS, the Primary Agreement was amended on November 21st, 1996 by and between
the NATURAL ENERGY LABORATORY OF HAWAII AUTHORITY and CYANOTECH CORPORATION;

 

WHEREAS, the parties hereto now desire to extend the term of the Primary
Agreement and modify the reopening of monthly rental fees;

 

NOW, THEREFORE, IT IS MUTUALLY UNDERSTOOD AND AGREED that the sublease term and
paragraphs 1 and 2 of the Primary Agreement are hereby modified, amended and
changed to read as follows:

 

“TO HAVE AND TO HOLD THE subleased premises unto the Sublessee for the term of
Thirty (30) Forty (40) years, commencing on the 1st day of January, 1996, up to
and including the 31st day of December, 2025 2035, unless sooner terminated as
hereinafter provided, the Sublessor reserving and the Sublessee yielding and
paying to the Sublessor at the Office of the Natural Energy Laboratory of Hawaii
Authority, Kona, Hawaii, State of Hawaii, a monthly rental as provided herein,
payable in advance, without notice or demand, in twelve equal installments on
the first day of each and every month during said term and a percentage rental
as follows:

 

1. Rental fees. In consideration of the property and services provided by
Sublessor, Sublessee agrees to pay to Sublessor a fixed rental fee in the amount
of $9,360.00 per month for the period starting on January 1st, 1996 and ending
on November 20th, 1996; a fixed rental fee in the amount of $12,313.00 per month
for the period starting on November 21st, 1996  and ending on January 31st ,
2012; and a fixed rental fee calculated at TWO HUNDRED  FORTY SIX AND 78/100
DOLLARS ($246.78) per acre per month for unimproved lands,

 

2

--------------------------------------------------------------------------------


 

TWO THOUSAND TWO HUNDRED AND 00/100 DOLLARS ($2,200.00) per pond per month for
ponds and EIGHTEEN AND 00/100 DOLLARS ($18) per month for tanks for the period
starting on February 1st, 2012. The fixed rental fee for the period starting on
February 1st, 2012 shall be based upon the entire area of the 90.067 acre parcel
which includes 83.13 acres of unimproved lands, 2 ponds and tanks. Sublessee
shall pay a total monthly fixed fee of $24,932.82 for the period starting on
February 1st, 2012, payable in advance, without notice or demand, in equal
installments on the first day of each and every month or two percent (2%) of
gross sales as indicated below (the “Percentage Rent”) whichever is greater,
subject to the following:”

 

Paragraphs 1a and 1b remain unchanged.

 

“2. Reopening of monthly rental fees. The minimum monthly rental fees and the
percentage rental reserved shall be reopened and redetermined every fifth (5th)
anniversary after the effective date of this Supplemental No. 2. as of the day
following the expiration of the Twentieth (20th) year of the sublease term.”

 

IT IS FURTHER AGREED that the following additional clause shall be in full force
and effect:

 

“Level one (1) hazardous waste evaluation

 

Prior to the termination of this Sublease or the assignment of the subleasehold,
Sublessee shall conduct a Level One (1) Hazardous Waste Evaluation and conduct a
complete abatement and disposal, if necessary, satisfactory to the standards
required by the Federal Environmental Protection Agency and the Department of
Land and Natural Resources. The termination will not

 

3

--------------------------------------------------------------------------------


 

be approved by the Board of Land and Natural Resources unless this evaluation
and abatement provision has been executed.”

 

IT IS FURTHER UNDERSTOOD AND AGREED that this Supplemental Agreement No. 2 is
supplemental to the Primary Agreement and all terms, conditions and provisions
thereof, unless specifically modified, amended, or changed herein remain in full
force and effect.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Supplemental Agreement
No. 2 effective the date indicated above

 

NATURAL ENERGY LABORATORY OF HAWAII AUTHORITY

 

 

 

 

 

 

 

 

By

/s/ Gregory P. Barbour

 

 

 

 

 

Gregory P. Barbour

 

 

Its Executive Director

 

 

 

 

 

Date

March 9, 2012

 

 

 

 

 

 

 

 

CYANOTECH CORPORATION
A Nevada Corporation

 

Signed and Sworn To Me On This 14 Day of Feb, 2012 State of
Hawaii County of Hawaii Third Circuit Court Hilo Hawaii Notary

 

 

Public #98583 SEAL:

 

 

 

By

/s/ Jole Deal

 

JEANE VINSON NOTARY PUBLIC Commission No. 98-583

Its

Chief Financial Officer

 

*STATE OF HAWAII*

Date

February 14, 2012

 

 

 

 

 

/s/ Jeane Vinson

 

 

 

Jeane Vinson

APPROVED AS TO FORM

 

My commission expires 20 Nov 2014                      

 

 

 

 

 

 

By

/s/ Bryan C. Yee

 

CYANOTECH CORPORATION CORPORATE SEAL 1983 NEVADA U.S.A.

 

Deputy Attorney General

 

 

 

 

 

Date

3/5/12

 

 

 

5

--------------------------------------------------------------------------------


 

STATE OF HAWAII

)

 

 

)

SS.

COUNTY OF

)

 

 

On this 14 day of Feb. 2012, before me personally appeared Jole Deal, to me
personally known, who, being by me duly affirmed, did say that she is the CFO of
Cyanotech Corporation, a Nevada corporation, and that the seal affixed to the
instrument is the corporate seal of the corporation, and that the instrument was
signed and sealed in behalf of the corporation by authority of its Board of
Directors, and Jole Deal acknowledged the instrument to be the free act and deed
of the corporation.

 

Witness my hand and seal.

 

JEANE VINSON

/s/ Jeane Vinson

NOTARY PUBLIC Commission No. 98-583

Print Name

*STATE OF HAWAII*

Notary Public, State of Hawaii

 

 

 

My commission expires: 11/09/2014

 

Doc. Date: Feb 14, 2012 # Pages:7

JEANE VINSON

Notary Name: Jeane Vinson 3rd Circuit

NOTARY PUBLIC Commission No. 98-583

Doc. Description:

*STATE OF HAWAII*

Sublease K-4

(Notary Stamp or Seal)

Modification

 

 

 

/s/ Jeane Vinson

 

2/14/2012

Notary Signature

 

Date

NOTARY CERTIFICATION

 

 

 

 

 

 

 

 

CYANOTECH CORPORATION CORPORATE SEAL 1983 NEVADA U.S.A.

 

 

 

6

--------------------------------------------------------------------------------


 

STATE OF HAWAII

)

 

 

)

SS.

COUNTY OF HAWAII

)

 

 

On this 9th day of March 2012, before me personally appeared Gregory P. Barbour,
to me personally known, who, being by me duly sworn or affirmed, did say that
s/he is the Executive Director of the NATURAL ENERGY LABORATORY OF HAWAII
AUTHORITY, a body corporate and public instrumentality of the State of Hawaii,
and that the said instrument was signed in behalf of said corporation by
authority of its Board of Directors, and Gregory P. Barbour acknowledged the
instrument to be the free act and deed of the corporation.

 

Witness my hand and seal.

 

 

/s/ Deborah G. Walch

 

Print Name

 

Notary Public, State of Hawaii

 

 

 

My commission expires: 12/23/2015

 

 

Doc. Date: undated # Pages: 5

DEBORAH G. WALCH

Notary Name: Deborah G. Walch 3RD Circuit

NOTARY PUBLIC Comm. No.

Doc. Description:

Sublease K-4

(Notary Stamp or Seal)

Modification

 

 

 

 

/s/ Deborah G. Walch

 

3/9/2012

Notary Signature

 

Date

NOTARY CERTIFICATION

 

 

 

7

--------------------------------------------------------------------------------